                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                               CASE NO.: 2:14-cr-55-FtM-38DNF

CHRISTOPHER JAMES NELSON


                                                ORDER1

        Before the Court is Defendant Christopher James Nelson’s Unopposed Motion for

Reduction of His Lifetime Term of Supervised Release (Doc. 8), and the United States

Probation Officer’s Memorandum (Doc. 14). The Court held a hearing on Nelson’s

motion, at which Nelson was present and represented by counsel.

        On May 6, 2009, Nelson was sentenced to forty-one months imprisonment and a

lifetime of supervised release for possessing child pornography in the United States Court

for the District of Arizona. (Doc. 3-3). After Nelson finished his prison sentence, the

undersigned accepted jurisdiction over his supervised release. (Doc. 2). Nelson now

asks the Court to reduce his lifetime term to ten years and credit him for the time he has

served. He says early termination is appropriate because he has complied with all

mandatory and special conditions of supervised release. (Docs. 3-3; 8-2; 8-5; 8-6; 8-8).

He also gives two expert reports opining that he is not a significant danger to the




1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
community. (Docs. 8-1; 8-3). The Government does not oppose early termination after

speaking to Nelson’s probation officer and the Arizona federal prosecutor.

      A court can end a term of supervised release based on the defendant’s conduct

and the sentencing factors set 18 U.S.C. § 3553(a). See United States v. Easton, 755 F.

App’x 916, 918 (11th Cir. 2018). These factors include the nature and circumstances of

the offense and the history and characteristics of the defendant; the need for deterrence,

for public protection, and for correctional treatment for the defendant; the advisory

guidelines range; the U.S. Sentencing Commission’s policy statements; the need to avoid

unwarranted sentencing disparities; and the need to provide restitution to any victims of

the offense. 18 U.S.C. § 3553(a). Assessing these factors depends largely on input from

the Government and the Probation Office. See e.g., United States v. McClamma, No.

5:05-cr-46-Oc-23TBS, 2013 WL 11320223, at *2 (M.D. Fla. Feb. 14, 2013).

      Based on Nelson’s history and characteristics, his demonstrated adjustment into

society, and the parties’ arguments at the hearing, the Court finds that early termination

to be warranted. Nelson has been in sex offender specific treatment and has complied

with his supervision and treatment protocol. He even acts as a “mentor” to other recently

released sex offenders in his treatment group.            In addition to his treatment

accomplishments, Nelson has maintained a stable residence and employment. And he

has been permitted to use a computer for online college courses. For these reasons and

those stated on the record at the hearing, the Court grants Nelson’s motion for early

termination of supervised release.

      Accordingly, it is

      ORDERED:




                                            2
      (1) Defendant Christopher James Nelson’s Unopposed Motion for Reduction of

          His Lifetime Term of Supervised Release (Doc. 8) is GRANTED.

      (2) The Clerk is DIRECTED to enter an amended judgment reflecting his term of

          supervision to end on July 11, 2022.

      DONE and ORDERED in Fort Myers, Florida on this 10th day of September 2019.




Copies:      All parties of record




                                          3
